Citation Nr: 0715103	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  00-09 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable rating prior to March 
16, 2004 and a rating in excess of 10 percent after March 16, 
2004 for lichen planus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979 and from January 1982 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection for 
lichen planus of the skin and assigned an initial 
noncompensable evaluation, effective from July 1, 1999.

The veteran filed a timely appeal of the initial 
noncompensable evaluation assigned.  Thereafter, in December 
2003, the Board remanded this case to the RO for additional 
development.  During the course of this appeal, in a March 
2005 rating action, the RO granted an increased rating of 10 
percent for the service-connected lichen planus disability, 
effective from March 16, 2004.  Consideration must therefore 
be given regarding whether the case warrants the assignment 
of separate ratings for those periods, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  For the period prior to March 16, 2004, lichen planus was 
primarily manifested by very small, mild contact dermatitis 
and lichen planus of the posterior hands, ankles, and feet.

2.  For the period beginning March 16, 2004, lichen planus is 
primarily manifested by pruritis without dermatitis and use 
of corticosteroids and oral antihistamine therapy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 0 percent 
for lichen planus for the period prior to March 16, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806 (as in 
effect prior to August 30, 2002).

2.  The criteria for a rating in excess of 10 percent since 
March 16, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3, 
4.118, Diagnostic Codes 7806, 7822 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2002 and January 2004.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this issue to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant increased 
ratings for lichen planus.  Moreover, neither the veteran nor 
his representative has made any showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

Laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006)

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, as is the situation in the case 
at hand, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson v. 
West, 12 Vet. App.119, 126 (1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  
The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  Under the criteria in effect prior to August 30, 2002, 
lichen planus of the skin was rated by analogy in accordance 
with 38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002).  

780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002)

782
2
Papulosquamous disorders not listed elsewhere 
(including lichen planus, large or small plaque 
parapsoriasis, pityriasis lichenoides et 
varioliformis acuta (PLEVA), lymphomatoid 
papulosus, and pityriasis rubra pilaris (PRP)): 
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, and; 
constant or near-constant systemic medications or 
intensive light therapy required during the past 
12-month period 
60
  
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy or intensive light therapy required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
systemic therapy or intensive light therapy 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7822 (2006).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  

In any event, the Board notes that the retroactive reach of 
the amended regulations under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

Factual background and analysis

The veteran's service medical records show treatment 
throughout active service for various skin conditions and 
rashes, to include pyoderma and contact dermatitis.  

In August 1999, the veteran underwent a VA general medical 
examination.  While the veteran reported having dark 
pigmentation underneath his eyes during service in 1990, he 
no longer experienced this condition.  He related that 
contact dermatitis and lichen planus occurred on the front 
and back of both hands and groin areas and that he was 
treated for this condition in 1998, but that he did not 
currently experience this condition.  On objective 
examination, the physician noted a few, very small patches of 
skin rash on the posterior hand, both ankles, and both feet.  
A very small area of lichen planus was noted.  The veteran's 
head, face, eyes, nose, and mouth were noted to be normal.  
The diagnosis was lichen planus of the skin noted in small 
patches on the posterior hands, ankles, and feet.  

Based upon these findings, the RO in February 2000, granted 
service connection for lichen planus and assigned an initial 
noncompensable evaluation.  The veteran immediately filed an 
appeal.  In December 2003, the Board remanded the veteran's 
claim for additional development.  

In May 2004, the veteran underwent VA examination.  His chief 
complaint was pruritis without evidence of dermatitis.  
Current treatment included topical steroids/anti-pruritis, 
including Pramosone lotion.  He had experienced no relief.  
He had not been treated with light, UVB, PUVA or electron 
beam therapy.  Physical examination revealed that there was 
no visible skin condition to measure, including no scarring 
or disfigurement.  All diagnostic and clinical testing, to 
include blood work was normal.  

In August 2004, the veteran was reexamined upon a finding 
that the May 2004 VA examination was inadequate for rating 
purposes.  The examiner noted a review of the claims file, 
however, the content of the examiner findings were unchanged 
from his previous report.  On physical examination, the 
examiner did not find any visible skin condition to measure, 
scarring, or disfigurement of the skin.  The veteran's 
current treatment was noted to include topical 
corticosteroids, anti-pruritics, and oral antihistamines.  
The diagnosis was pruritis without evidence of dermatitis of 
unknown etiology.  

The Board has considered whether the veteran's skin 
disability warranted a compensable rating given the objective 
medical findings for the period from July 1, 1999 to August 
30, 2002.  Under the old version of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, the objective medical findings failed 
to demonstrate that the veteran's lichen planus of the skin 
caused exfoliation, exudation or itching on an exposed 
surface or of an extensive area.  Based on the August 1999 VA 
examination findings, the lichen planus affected a few small 
patches on the posterior hands, ankles, and feet.  Further, 
the rash was noted to be very mild and did not warrant a 
compensable rating under the old version of Diagnostic Code 
7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The medical evidence of record shows no nervous or systemic 
manifestations of the disability prior to August 30, 2002.  
There is no evidence that the disability was productive of 
ulceration, exudation, or itching.  Extensive lesions were 
not found; in fact, the disability was confined to small 
patches on the veteran's posterior hands, ankles, and feet.  
The August 1999 VA examination report described the skin rash 
disability as "very mild."  Significantly, there was no 
documentation of extensive exfoliation or crusting or 
exceptional repugnance from the disorder.  Furthermore, there 
was no evidence of marked disfigurement.  In sum, the 
evidence does not more nearly approximate the criteria for an 
initial compensable rating under the former rating criteria 
for the period prior to August 30, 2002. 

As previously noted, the retroactive reach of the revised 
skin disorders regulations under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change, or August 
30, 2002.  Therefore, an increased rating is not warranted 
under the revised regulations for the period prior to August 
30, 2002.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  For the period from August 30, 2002 to March 15, 2004, 
the veteran's skin disability was still rated as 0 percent 
disabling.  

Considering all applicable codes under the criteria that 
became effective August 30, 2002, the Board finds no medical 
evidence that would warrant a compensable rating for the 
veteran's skin disability.  Under the revised version of 38 
C.F.R. § 4.118, Diagnostic Code 7806 and the new Diagnostic 
Code 7822, the veteran's service-connected skin disability 
did not warrant a compensable rating.  In this regard, there 
is no evidence that the service-connected lichen planus 
required more than the use of topical corticosteroids and 
oral antihistamine therapy.  There is no medical evidence 
that the service-connected lichen planus of the skin ever 
required systemic therapy such as corticosteroids or other 
immuno-suppressive drugs, or that it ever affected an exposed 
area of any measurable amount.  As such, 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7822 (2006).

The veteran did not respond to the RO's June 2002 and January 
2004 requests for additional evidence in support of his claim 
for an increased rating.  There are no outpatient medical 
records that reflect any ongoing treatment for his service-
connected lichen planus of the skin disability.  

On reports of VA examination in May and August 2004, there 
was no evidence of any visible, measurable skin condition, 
scarring, or disfigurement.  It was noted that the veteran's 
lichen planus was never confirmed by biopsy, nor was it ever 
treated with intensive light therapy, or electron beam 
therapy.  The diagnosis was pruritis without evidence of 
dermatitis of unknown etiology.  The examiner noted "that 
past clinical exams are not convincing for the diagnosis of 
lichen planus" given the lack of biopsy confirmation.  
However, the examiner noted the use of various 
corticosteroids and oral antihistamines to treat the 
veteran's service-connected skin symptoms.  

Based on this report, the RO, in a March 2005 rating 
decision, generously granted a 10 percent rating, effective 
from March 16, 2004, the date the veteran was started on a 
prescription topical corticosteroid (Pramosone), as opposed 
to a systemic corticosteroid.  The RO defined this steroid as 
a systemic treatment when, in reality, it is a topical 
treatment used only on portions of the body affected by the 
skin disorder.  A systemic treatment would necessarily 
involve use of medication that treated the entire skin 
system.  For example, a drug taken orally or via injection, 
where the medication is distributed to the entire body, as 
opposed to being applied locally to the site affected.  While 
the undersigned is of the opinion that a 10 percent rating is 
not merited in this case, and that there is certainly no 
evidence that a rating in excess of 10 percent is warranted 
based upon this evidence, the Board will not disturb the 10 
percent rating currently assigned.  Based upon the August 
2004 VA examination report, the veteran did not require any 
systemic therapy and had no visible skin condition to 
measure.  As such, there is no basis for which to grant a 
rating in excess of 10 percent under any applicable 
diagnostic code.  

Accordingly, the preponderance of the evidence is against the 
claim for an initial compensable rating for lichen planus of 
the skin prior to March 16, 2004.  Further, there is no 
evidence to support a rating in excess of 10 percent after 
March 16, 2004.  In this regard, the benefit-of-the-doubt 
doctrine does not apply, and the veteran's increased rating 
claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial rating for lichen planus of 
the skin, evaluated as 0 percent disabling prior to March 16, 
2004, and, 10 percent disabling thereafter, is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


